Citation Nr: 1207491	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  05-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for post-herpes neuritis of the hip, to include the propriety of an August 2004 rating decision that reduced the evaluation of post-herpes neuritis of the hip from 10 percent to non-compensable.

2.  Entitlement to service connection for degenerative disc disease, with myofascial pain and chronic headaches (claimed as headaches, joint pain, and muscle pain due to undiagnosed illness).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans





ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran now resides in the jurisdiction of the Phoenix, Arizona RO.  

The Board previously remanded this matter in May 2010.  The Board finds that there has been substantial compliance with the remand directives.   Stegall v. West, 11 Vet. App. 268.  


FINDINGS OF FACT

1.  The RO did not provide the Veteran with proper notice of the examination and the proposed reduction of the evaluation of post-herpes neuritis of the hip.  

2.  Throughout the appeal period, post-herpes neuritis of the hip has been manifested by symptomatology that most nearly approximates severe paralysis of the external cutaneous nerve.  

3.  The Veteran served on active military service in the Southwest Asia theater of operations during the Persian Gulf War. 

4.  The Veteran's myofascial pain and headaches have been attributed to fibromyalgia and are not symptomatic of a separate disease entity. 

5.  Degenerative disc disease was not manifested during the Veteran's active duty service or within one year of separation from service and is not otherwise related to service, to include as due to an undiagnosed illness. 

CONCLUSIONS OF LAW

1.  The August 2004 rating decision reducing the Veteran's rating for his service-connected post-herpes neuritis of the hip from 10 percent to 0 percent without compliance with the requirements set forth in 38 C.F.R. § 3.105(e) (2011) is void ab initio.  38 C.F.R. § 3.105(e) (2011).

2.  The criteria for a rating in excess of 10 percent for post-herpes neuritis of the hip have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8529, 8629 (2011).  

3.  Service connection for degenerative disc disease, with myofascial pain and chronic headaches on a direct basis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

4.  Degenerative disc disease is not due to an undiagnosed illness or other qualifying chronic disability.  38 U.S.C.A. §§ 1110 , 1131, 1117, 1118, 5107 (West 2002); 38 C.F.R. § 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In an April 2004 letter, the RO provided the Veteran with notice of the evidence required to substantiate her increased rating and service connection claims.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

The Board notes that the Veteran was not provided with a VCAA notice that fulfilled the requirements set forth in Dingess.  The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice, nor has the Board identified any.  

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim. The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has had VA examinations, from which an opinion was obtained.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claims

A.  Reduction of rating for post-herpes neuritis of the hip

In an October 1998 rating decision, the RO granted service connection for post-herpes neuritis of the hip and assigned a 10 percent evaluation.  In March 2004, the Veteran submitted a claim for an increased rating.  In an August 2004 rating decision, the RO reduced the rating of post-herpes neuritis from 10 percent to 0 percent disabling.  

Regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If appropriate the award will then be reduced or discontinued effective the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(a). 

In this case, the procedural requirements of 38 C.F.R. § 3.105 were not met.  The Veteran was not provided with notice of the proposed reduction or afforded a 60 day period to present additional evidence that compensation should be continued at the 10 percent level.  

As the RO failed to follow the due process considerations regarding the reduction of the Veteran's 10 percent disability rating, the Board finds that the reduction in this case is void ab initio.  The 10 percent rating is restored effective the date of the reduction, August 3, 2004. 


B.  Entitlement to a rating in excess of 10 percent for post-herpes neuritis of the hip

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Post-herpes neuritis of the hip is evaluated as 10 percent disabling pursuant to Diagnostic Code 8629.  Under that diagnostic code, neuritis of the external cutaneous nerve of the thigh is evaluated as non-compensable.  A non-compensable rating is also assignable for mild or moderate paralysis of the external cutaneous nerve of the thigh.  

Under Diagnostic Code 8529, a 10 percent rating is assignable for severe to complete paralysis of the external cutaneous nerve of the thigh.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8529 (2011).  

The Veteran had a VA examination in August 2004.  The Veteran reported that she developed pain in her hip on the right side in 1990.  The examiner stated that, on careful questioning, it was not in the hip at all but rather on the top of the iliac crest.  She reported that it seemed to bother her more in the morning, and as she loosened up, she was fine for the rest of the day.  The Veteran was not incapacitated in any way and did not use any assistive devices.  It was five years later that she developed what sounded like herpes, over the same area with pustules, and they lasted for a number of weeks.  The rash persisted until two years ago, when it finally disappeared.  It was noted that the Veteran did not have any symptoms referable to this, nor did she have any symptoms of her hip.  The examiner noted that the Veteran walked in a normal fashion.  It was noted that her major problem was her headaches and shoulder pain.  The Veteran reported that she was not incapacitated because of  her hip.  The examiner noted that her skin problems were not a factor under the current conditions.  In addition, the Veteran denied any symptoms referable to her hip.  The Veteran did not use any assistive devices.  The hip did not interfere with her daily activities.  The examiner indicated that her range of motion appeared to be normal, and she walked in a normal manner.  She did not have any flare-ups, other than some stiffness in the morning, which seemed to subside later in the morning.

Upon physical examination, the Veteran could elevate her leg from 0 to 60 degrees without discomfort.  She could laterally rotate the hip from 0 to 60 degrees and internally rotate from 0 to 35 degrees.  There was no evidence of pain in the hip.  There was no tenderness over the hip.  The only tenderness was some mild discomfort just touching the skin over the iliac crest, but the iliac crest appeared to be normal and was not painful.  The examiner's impression was a past history of herpes neuritis with no evidence of any disease at the present time and unspecified pain on the top of the iliac crest related in part to possible muscle strain.  
VA records dated from 2002 to 2005 show complaints of chronic pain but do not include findings regarding the severity of post-herpes neuritis of the hip.  

In statements in support of her claim, including a statement dated in December 2005, the Veteran has indicated that she has participated in VA's chronic pain program and uses various treatments, including pain medication, physical therapy, TENS units, massage and acupuncture for treatment of pain.  

The Veteran had a VA examination in July 2009.  The examination report indicates that the claims file was reviewed.  The Veteran had normal strength, muscle tone and muscle bulk.  Upon sensory examination, the Veteran had normal light touch, pin prick, vibratory sense, position sense and fundoscopic examination.  The Veteran had normal reflexes.  The examiner noted that the right hip and right knee had full range of motion and were painless in all axes of motion for the two joints.  The skin was intact.  

The examiner diagnosed post-herpetic neuralgia of the right hip region.  The examiner summarized the functional impacts.   The examiner noted that there was no effect on the Veteran's occupation, as she was not employed.  There was a moderate impact on chores, exercise and sports and a mild impact on shopping.  

The above evidence establishes that post-herpetic neuralgia of the right hip is manifested by full range of motion of the hip.  During the appeal period, the Veteran has complained of hip pain.  VA examinations reflect moderate functional impacts associated with this disability.  Given the foregoing, and in consideration of the functional impacts, the Board finds that the severity of the disability most nearly approximates  severe paralysis of the external cutaneous nerve, for which a 10 percent rating is warranted throughout the appeal period.  The Board notes that his is the maximum rating assignable for paralysis of the external cutaneous nerve of the thigh.  

The Board has considered whether referral for an extraschedular rating is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.
  
The record reflects that the Veteran has been in receipt of a 100 percent rating for TDIU since August 3, 2005.  Therefore, while the Veteran has marked interference with employment, such has already been appropriately recognized and the application of the regular schedular standards for evaluating her disabilities is not rendered impracticable.  The effect of the Veteran's service-connected disabilities on her employment is adequately contemplated by the assigned TDIU.  Prior to August 3, 2005, the evidence of record did not establish findings of marked interference with employment due to the Veteran's service-connected disabilities, which would warrant referral for an extraschedular evaluation.  Therefore, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Degenerative Disc Disease with Myofascial Pain and Chronic Headaches (Claimed as headaches, joint pain and muscle pain due to undiagnosed illness).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) . 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101 , 1112, 1137(West 2002); 38 C.F.R. §§ 3.307, 3.309. 
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247   (1999).

The Veteran served in the Southwest Asia Theater during Operation Desert Storm. For Veterans who served in the Southwest Asia Theater during the Persian Gulf War, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination or laboratory tests. 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317(a)(b). 

For purposes of section 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).
In addition, under section 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii) . 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3) . 

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The Veteran had a VA examination in July 2010.  The examiner noted a history of fibromyalgia (myofascial pain) with the date of onset in 2001.  The Veteran recalled the onset of right-sided trapezius muscle strain and accompanying  headaches.  Her muscle pain worsened and started to radiate up to her occipital region which caused  her headaches.  It was noted that, over the course of time, her pain had spread to the left trapezius region, middle trapezius muscle region and scapular region.  The pain was described as severe muscle pain and tightness.  It was noted that her pain had spread to the lateral aspect of each latissimus dorsi region. The symptoms were described as constant since November 2001.  The symptoms were precipitated by long periods of sitting or heavy lifting.  The symptoms included severe muscle pain and spasm along the cervical spine region, trapezius, and lattisimus dorsi region.  It was noted that there was no unexplained fatigue, no sleep disturbances and no paresthesias.  

The examiner diagnosed degenerative joint disease of the cervical spine.  The examiner opined that this condition is an age-related disease with a clear and specific etiology.  This condition is a normal age-related disease process found in the majority of aging individuals.  The examiner noted that literature does not support the development of age-related degenerative joint disease due to environmental exposure in Southwest Asia.  

The examiner diagnosed fibromyalgia.  The examiner opined that this condition meets the criteria for a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology. 

The examiner diagnosed chronic muscular tension headaches.  The examiner stated that this is a condition with a clear and specific etiology.  This condition is a sequelae of chornic muscle tightness and spasm.  While the etiology of fibromyalgia is unexplained, the etiology of chronic tension headache is clearly linked to the muscle tension.  The examiner opined that literature does not support the development of tension headache to environmental exposure in Southwest Asia.   The examiner concluded that it is not at least as likely as not that the Veteran's chronic tension headaches are related to environmental exposure in Southwest Asia.  

The examiner diagnosed chronic muscular tension headaches.  The examiner stated that this is a condition with a clear and specific etiology.  This condition is a sequelae of chronic muscle tightness and spasm.  While the etiology of fibromyalgia is unexplained, the etiology of chronic tension headache is clearly linked to the muscle tension.  The examiner opined that literature does not support the development of tension headache to environmental exposure in Southwest Asia.   The examiner concluded that it is not at least as likely as not that the Veteran's chronic tension headaches are related to environmental exposure in Southwest Asia.  

The VA examination report indicates that myofascial pain is associated with fibromyalgia.  The examination also indicates that the Veteran's headaches are associated with muscle tension.  The Board notes that service connection is already in effect for fibromyalgia, and a 40 percent rating is in effect, pursuant to Diagnostic Code 5025.  Under Diagnostic Code 5025, a 40 percent rating is warranted with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, parasthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A separate award of service connection for headache and myofascial pain would violate the rule against pyramiding, as those symptoms are contemplated in the current rating assigned for fibromyalgia.  38 C.F.R. § 4.14 (2011).

With regard to degenerative disc disease, the examiner determined that the condition has a clear and specific etiology and is age-related.  Accordingly, the Board concludes that service connection for degenerative disc disease is not warranted as due to undiagnosed illness.  Nor is service connection warranted on a direct basis, as the competent medical evidence of record does not provide a nexus between current degenerative disc disease and service.  

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for degenerative disc disease with myofascial pain and chronic headaches must be denied both on a direct basis and as a chronic disability resulting from an undiagnosed illness.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the evidence is not in relative equipoise, reasonable doubt may not be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(West 2002).







ORDER

Restoration of a 10 percent evaluation for a service-connected post-herpes neuritis of the hip is granted, effective August 3, 2004.
 
A rating in excess of 10 percent for post-herpes neuritis of the hip is denied.

Service connection for degenerative disc disease, with myofascial pain and chronic headaches is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


